Citation Nr: 1601851	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-33 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978, for which he received an honorable discharge; and from November 1978 to October 1982, for which he was discharged under conditions other than honorable.  He also had subsequent service in the National Guard, for which he was discharged in January 2000 under honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The RO in Philadelphia, Pennsylvania, currently has jurisdiction over this case.

The Veteran provided testimony at a hearing before the undersigned in July 2015.  A transcript of this hearing is of record.


FINDING OF FACT

The character of the Veteran's discharge from his last period of active duty, November 1978 to October 1982, is dishonorable for VA purposes.


CONCLUSION OF LAW

The criteria for VRAP eligibility are not met.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure for claims regarding educational assistance was contained in 38 C.F.R. § 21.1031 for educational benefit claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance under VRAP was incomplete.  Rather, the issue is whether he satisfies the legal requirements of basic eligibility for these benefits.

The Board further notes that, as detailed below, the Veteran has no legal entitlement to the benefits he is seeking on appeal.  The provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his Notice of Disagreement, Substantive Appeal, and July 2015 hearing.

The Board acknowledges, with respect to the aforementioned July 2015 hearing, that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned accurately noted the nature of the appellate claim, noted the bases for the denial in this case, and asked questions to clarify the Veteran's contentions to include the circumstances of his discharge for his second period of active duty.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate this claim.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The VRAP is a component of the VOW to Hire Heroes Act of 2011.  VRAP offers  up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP, an eligible veteran must: 1) be at least 35 but not more than 60 years old; 2) be unemployed; 3) have last been discharged under other than dishonorable conditions; 4) not be eligible for any other VA education benefit programs; 5) not be in receipt of VA compensation due to unemployability; and 6) not be, or have been in the last 180 days, enrolled in a Federal or state job training program.

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  38 C.F.R. § 3.12(b).  The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) do not apply to this appeal.

A discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions and is a regulatory bar to establishing entitlement to VA benefits.  38 C.F.R. 
§ 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance...are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

In this case, the Board notes that the narrative reason for the Veteran's discharge under conditions other than honorable for his November 1978 to October 1982 period of active duty was "misconduct - pattern of misconduct."  As such, the service department indicated that the Veteran had the type of willful and persistent misconduct that is considered to be a dishonorable discharge pursuant to 38 C.F.R. 
§ 3.12(d)(4).  Moreover, VA previously determined in a July 1983 administrative decision that the November 1978 to October 1982 was considered dishonorable for VA purposes as his actions showed willful and persistent misconduct due to poor work habits, failure to pay just debts, and writing bad checks even after counseling.  The Board finds that the evidence of record is otherwise consistent with that determination; and the evidence does not support a finding that the Veteran was insane at the time he committed the offenses that resulted in this discharge.  He did indicate in his Substantive Appeal that the discharge was the result of harassment by a certain First Sergeant, but this is not one of the legal defenses to a discharge that has been deemed to be dishonorable for VA purposes.

The Board acknowledges that the Veteran has an honorable period of service; i.e., he received an honorable discharge for his September 1975 to September 1978 period of active duty.  Moreover, there are other VA benefits which he could receive based upon this honorable period of service.  The Veteran indicated at his hearing that such should be the case regarding his claim for VRAP benefits.  However, the applicable law in this case specifies that to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011) (emphasis added).  His subsequent service in the National Guard does not appear to involve the type of discharge from the Armed Forces contemplated by the criteria for VRAP eligibility.  

The Board is sympathetic to the fact the Veteran had a prior period of active service for which he received an honorable discharge; as well as his efforts to pursue a course of education/training.  However, his arguments in support of his claim for VRAP benefits essentially constitute a theory of equitable relief; and the Board is without authority to grant his appeal on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In view of the foregoing, the Board finds the Veteran does not satisfy the legal requirements for basic eligibility for VRAP benefits; i.e., he has no legal entitlement to the benefits sought on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.








____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


